Interlocutory judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event. We think no general accounting covering the whole fifteen years of the partnership was necessary or proper in this case, but that the scope and extent of the accounting should have been limited. (Bushby v. Berkeley, 135 App. Div. 443.) We also think that there was no evidence to connect the defendant Sadie L. Apfel with any of the partnership transactions, and that the court should have received the evidence offered by plaintiff to connect her therewith. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur.